DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the MRI image", all occurrences.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-19 are rejected for the same reasons because they depend on claim 1.
Claim 2-19 recite the limitation "the computer implemented method", all occurrences.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7, 9, 12, 14-15, 17-18. 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (Pub. No.:  US 2017/0147908)
Regarding claim 1, 20, Chen et al disclose a method for segmenting brain matter from a three-dimensional MRI image of voxels that includes the brain matter, 
the method implemented on a computer system executing instructions comprising:
applying a clustering algorithm to the MRI image to produce a cluster-based segmentation of the MRI image [see 0027, 0030, 0033-0034]; 

iteratively improving the cluster-based segmentation using information from the template-based segmentation [see 0037, 0059, 0075-0078] by disclosing a voxel continuity filter was applied which removed discontinuous voxels of limited connectivity of fewer than 150 contiguous voxels [see 0037] and complementary probabilistic classifiers were integrated in an iterative manner to refine segmentation of the various features of an MR image [see 0059];
iteratively improving the template-based segmentation using information from the cluster-based segmentation [see 0037, 0059] by disclosing a voxel continuity filter was applied which removed discontinuous voxels of limited connectivity of fewer than 150 contiguous voxels [see 0037] and complementary probabilistic classifiers were integrated in an iterative manner to refine segmentation of the various features of an MR image [see 0059];
producing a final segmentation of the MRI image based on the improved cluster-based segmentation and/or the improved template-based segmentation [see 0023, 0036-0037, 0074-0078].

Regarding claim 7, Chen et al disclose wherein the clustering algorithm clusters the voxels based at least in part on intensities of the voxels [see 0027, 0030, 0033-0034]. 

Regarding claim 9, Chen et al disclose wherein iteratively improving the cluster-based segmentation uses morphological information (vessels) from the template-based segmentation [see 0027, 0032, 0076] by disclosing a modified region growing algorithm was employed to identify vessels which were continuous with the venous sinuses. This algorithm was seeded in the region of the torcula (confluence of the sinuses). This seed location was identified on the template image to which all images were registered [see 0027].

Regarding claim 12, Chen et al disclose wherein the template-based segmentation is defined by a label function indicative of probabilities of voxels being located in an interior space of a template [see abstract, 0023].

Regarding claim 14, Chen et al disclose wherein the label function is a continuous function [see 0022, 0027, 0075].

Regarding claim 15, Chen et al disclose wherein the final segmentation of the MRI image is based on either the cluster-based segmentation [see 0023, 0037] or the template-based segmentation but not both.

Regarding claim 17, Chen et al disclose wherein the final segmentation of the MRI image is continuous [see 0037].

Regarding claim 18, Chen et al disclose applying noise removal to the MRI image before applying the clustering algorithm and before applying the template-based algorithm [see 0024-0025, 0052] by disclosing preprocessing--the objective is to remove image distortions caused by gradient nonlinearity warping, bias-field correction, removed regions outside of the brain [see 0024, 0052].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (Pub. No.:  US 2017/0147908) in view of Jung (Pub. No.:  US 2016/0019692).
	Regarding claim 8, Chen et al disclose wherein the clustering algorithm clusters the voxels based at least in part on physical locations of the voxels [see 0027, 0057].
	Nonetheless, Jung discloses a computer program product and/or at least one processor to provide an automated vascular segmentation algorithm based on vascular territory mapping. At least one source brain image can be provided from a medical image data set (block 150).  A three-dimensional connectivity clustering analysis is electronically applied to the brain image data in image space on a voxel-wise basis to identify locations of small clusters of voxels having at least one similar image parameter (e.g., intensity) to identify a potential x, y source vessel location (block 155) [see 0064].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Chen et al and Jung by clustering the voxels based at least in part on physical locations of the voxels; to identify a potential x, y source vessel location (block 155) [see 0064, Jung].


	Nonetheless, Jung discloses wherein the cluster-based segmentation is defined by centroids for a set of clusters and a membership function indicative of probabilities of voxels belonging to clusters [see 0057-0059, 0064] by disclosing the center of mass (e.g., the centroid) to label space is calculated and tested to determine if multiple territories are from a same source. Clusters are regarded from the same source if the calculated distances between cluster centroids is smaller than a detection resolution defined in the source image data [see 0057] and a determination of whether multiple territories are associated with a single source is performed. Different clustered territories are identified as belonging to a single source if the calculated distance between centroids is smaller than a detection resolution (block 180) [see 0064].
 Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Chen et al and Jung by having the cluster-based segmentation defined by centroids for a set of clusters and a membership function indicative of probabilities of voxels belonging to clusters; to determine if multiple territories are from a same source [see 0057, Jung].

Claims 11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (Pub. No.:  US 2017/0147908) in view of Mori et al (Pub. No.:  2018/0314691).
Regarding claim 11, Chen et al don’t disclose wherein applying the template-based algorithm to the MRI image comprises applying a first template to segment the voxels of the MRI image and the first template is too coarse to distinguish individual sulci and gyri.

Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Chen et al and by applying a first template to segment the voxels of the MRI image and the first template is too coarse to distinguish individual sulci and gyri; to introduce granularity reduction.

Regarding claim 19, Chen et al don’t disclose using the final segmented MRI image in encephalography to identify which region of the brain is a cause of a neurological disorder. 
Nonetheless, Mori et al disclose final segmented MRI image in encephalography to identify which region of the brain is a cause of a neurological disorder [see 0078].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Chen et al and Mori et al by using final segmented MRI image to identify which region of the brain is a cause of a neurological disorder; it can help a physician in deciding on diagnosis and treatment options.

Claims 13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (Pub. No.:  US 2017/0147908) in view of Lempitsky (Pub. No.:  US 2011/0007933)
Regarding claims 13, 16, Chen et al don’t disclose wherein the label function is a binary function.
	Nonetheless, Lempitsky discloses the label function is a binary function [see 0026, 0029-0030] by disclosing a processor designed to perform binary image segmentation by labeling image elements as belong to either foreground or background, such as region growing, graph cuts or thresholding or any 
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Chen et al and Lempitsky by using a binary function; to separate the foreground image components from the background image components by labeling each image element [see 0029, Lempitsky].

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:
Claim 2,
“the cluster-based segmentation is defined by (a) centroids for a set of clusters, and (b) a membership function indicative of probabilities of voxels belonging to clusters; 
the template-based segmentation is defined by a label function indicative of probabilities of voxels being located in an interior space of a template; 
iteratively improving the cluster-based segmentation comprises improving an objective function by optimizing the centroids and the membership function, while holding the label function constant, wherein the objective function is a function of the centroids, of the membership function and of the label function; 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793